Case 1:20-cv-04023-KAM-VMS Document 11 Filed 11/23/20 Page 1 of 1 PageID #: 86




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

YESENIA ROJO URIBE,
on behalf of herself, FLSA Collective Plaintiffs
and the Class,                                               Case No.: 1:20-cv-04023

                       Plaintiff,                            PLAINTIFF’S NOTICE OF
                                                             VOLUNTARY DISMISSAL
                                                             PURSUANT TO FRCP
                                                             41(a)(1)(A)(i)
                       v.

MOBILE CITY NY, LLC,
JOHN DOE CORPORATIONS 1-100,
PARAS CHHABRA, PREET CHHABRA,
WINKY CHHABRA, VICTOR TREJO,
EMILY MARTINEZ, and
VERONICA ANDUJAR,

                       Defendants.

       PLEASE TAKE NOTICE that the claims of Plaintiff YESENIA ROJO URIBE are

hereby dismissed, without prejudice, in their entirety as against Defendants, pursuant to Federal

Rule of Civil Procedure 41(a)(1)(A)(i), without costs or attorneys’ fees to any party.

Dated: November 23, 2020
       New York, New York
                                                             By:
                                                                     C.K.
                                                                     C.
                                                                     C .K. Lee, Esq.
                                                             LEE LITIGATION GROUP, PLLC
                                                             C.K. Lee (CL 4086)
                                                             148 West 24th Street, 8th Floor
                                                             New York, NY 10011
                                                             Tel.: 212-465-1188
                                                             Fax: 212-465-1181
                                                             Attorney for Plaintiff


SO ORDERED:


 Dated:   11/23/20                                                 Kiyo A. Matsumoto, USDJ
                                                            Hon. Kiyo A. Matsumoto, U.S.D.J
